   Case 0:20-mj-06113-LSS Document 1 Entered on FLSD Docket 03/03/2020 Page 1 of 6


AO91(Rev.08/09) Cri
                  minalCompl
                           aint

                               U NITED STATES D ISTRICT C OURT
                                                      forthe
                                           Southern DistrictofFlorida

              United StatesofAmerica
                          V.                                                           k
                                                              CaseNo. 20-6113-SNOW
           CHESTON KONTRAS PHILPOT


                      Defendant(s)

                                            CRIM INAL CO A LAINT

         1,thecomplainantinthiscase,statethatthefollowinjistruetothebestofmyknowledgeandbelief.
Onoraboutthedatets)of                Februaw 1,2020         inthecountyof           '' Broward               inthe
   Southern    Districtof              Florida      ,thedefendantts)violated:
           CodeSection                                           OffenseDescrètion
18U.S.C.!922(g)                         Possessi
                                               on ofa Firearm and Am munition bya Convicted Felon.




         Thiscriminalcomplaintisbased on thesefacts:
See attached Affidavi
                    t.




         V Continuedontheattachedsheet.

                                                                                           .m     gx
                                                                         / coFflainant'
                                                                                      sâ'fg'ature
                                                                        Sam uelH.Band,SpecialAnent,FBI
                                                                                                     -
                                                                                Printed nameandtitle

Sworn to beforeme ànd signed in my presence.
                                                                                                       '
                                                                                                           f/''ii
                                                                                                            za-

D ate:                                                                                        .   J
         /'   I                                                                  Judge'
                                                                                      ssigéature

City and state:              Fod Lauderdale,Florida              Lurana S.SnowfUnited Stateé Magistrate Judge
                                                                                Printednameand title
Case 0:20-mj-06113-LSS Document 1 Entered on FLSD Docket 03/03/2020 Page 2 of 6




                 AFFIDAVITIN SUPPORT0#URIMINAL COMPLAINT
           YourAffant,SnmuelBand,being dttly sworn,deposes'and statesasfollows:

                      IN TR O D U CT IO N A ND A G EN T BA CK G R O U N D

        1.     Iam aSpecialAgentwiththeFederalBureau ofInvestigation (:TBI''),currently
 assigned to the V iolentCrim es and Fugitive Task Force ofthe FBI's M iam iD ivision. M y duties

 involve the investigation of a variety ofviolations offederaloffenses,including batlk robberies,

 HobbsA ctrobberies,extortion,and otherviolations offederallaw. Ihave been an FB1Spedial

 AgentsinceFebnlary 2019 and have been assigned to theM iamiDivision sincethattim e. Prior

 to becom ing an FBISpecialAgent,1was a1aw erlforcem entofficerin Virginia with theFairfax

 County PoliceDepartmentfrom 2013 to 2018.M y experiencewith firearm sincludebeing trained

 by m y fonnerpolice departm entand the FB1in handling,shooting,and maintaining firenrmsto

 include handguns,rifles,and shotguns.

               ThisAffidavitissubmitted forthe lim ited purpose ofestablishing probable cause

 thatCHESTON KONTRAS PHILPOT (GCPHILPOT'')did knowingly and unlawfully possessa
 fireal'm and am munition asa convicted felon,inkiolation ofTitle 18,United StatesCode,Section

 922(g).
               The statem entscontained in thisAffidavitare based on m y personalknow ledge,as

 w ell as infonnation relayed to m e by other law erlforcem ent offidials and , civilian w itnesses

 involved in thisinvestigation. Ihave notincluded in thisAffdaviteach and every factknown to

m e. R ather,I have included only the facts that are sufficientto establish probable cause for the

 issuanceofacriminalcomplaintagainstPHILPUT fortheabove-describedcriminalviolation.
Case 0:20-mj-06113-LSS Document 1 Entered on FLSD Docket 03/03/2020 Page 3 of 6




                                      PR O BA BLE CA U SE

        4.     On or about February 1,2020,at approximately 8:20 p.m .,an individuallater

identified asPHILPOT,wasobserved by 1aw enforcem entpersonnelin the Seminole Hollywood

Hard Rock Hoteland Casino located at1SeminoleW ay,Hollywood,Florida.

        5.     PHILPOT waswearing a silverbadge around hisneck and wascanying a black
                      ''                                  .                                        ,

backpack.The badge did notmatch thatofthe locallaW enforcementwithin thejurisdiction,
 Sem inoleDepartment,norwasthebadgecohsistentwiththeuniform worn bytheHollywood Hard

Rock Hoteland Casino security staff. PHILPOT %asapproached by 1aw enforcem entand was

 questioned aboutthebadge.

        6.     PHILPOT explained that he was a seclzrity guard for a m usic artist. Law

 enforcem entquestioned whetherhe wasarm ed.PHILPOT initially told 1aw enfbrcementhe was
 anned and his concealed cany perm itw as in the car.Soon after,he said he w as not canying,a

 firearm anddidnothaveaconcealed carly perm it.

                PHILPOT provided two fonns of identification with the nam e of GSCHESTON
 KON TRAS PHILPOT.''W hen asked ifhehad been arrested in thepast,PRILPOT explained he

 hadbeenatrested 10yearsagoforamarijuanacharge.Law enforcementrequesteddispatchtorun
 theinformationfrom theprovidedidentifcationthrough1aw enforcementbatabasestodetermine
 iftherewasaconcealedéarrypermitoracrim inalhistoryassociatedwith theinformationprovided

by PHILPOT.Results revealed thatthere was no concealed carry perm it or criminalhistory

 associated w ith the inform ation provided.

        8.      Law enforcem entreturned the identifcation to PH ILPO T atld requested consentto

 search hisbackpack.PH ILPO T refused and attçm pted to quickly w alk aw ay.W hile doing so,law

 enforcem ent persomw l w ere able to see w hat appeared to be the front end of a rifle barrel



                                               2
Case 0:20-mj-06113-LSS Document 1 Entered on FLSD Docket 03/03/2020 Page 4 of 6




protrudingfrom thefabricnearthebottom ofthebackpack.Itwasarmouncedby alaw enforcem ent

offcerthatPHILPOT wasarm ed.

       9.      PHILPOT was detained. W hen questioned about walking away, PZILPOT
explained he w anted to putthe gungin hisvehicle.Subsequentto a patdow n,a firearm w aslocated

inhiswaistband andan additionalfirearm waslocated inhisbackpack.Further,both fireatmswere

loaded with nm munition. PHILPOT was transported to a nearby police departm entfor further

questioning.

       10.     Crime analystswere ableto determinetllrough law enforcementdatabase searches

thatPH ILPOT'S birth nam e w as CHESTON K ON TR A S CA M ISLE.The search of this nam e

throughlaw enforcem entdatabased resultedin acdm inalhistory ofnumerousfelony convictions,

includinga2001PossessionofaSawed-offShotgun,Rifle,M achineGtm,orD angerousW eapon,
                                               ;        t              '
 anda2001Purchase,Possession,M anufacture,Dlstribution,orSaleofM arijuana. Itwasfurther
learnedthatPHILPOT hasnothad hisrightstopossessafirearm orammunition,restored.

       11. PHILPOT wa7interviewed by a FederalBureau ofInvestigation (FB1) Special
Agentand a Sem inolePolice Departm entdetective.Post-M iranda,PHILPOT m ade adm issions
                                                        N
aboutthe name change,hispossession oftsrearm s,travelling from Georgia to Florida with the

firearm s,and hisknowledge ofhisfelpny convictions.

               The two firearm s recovered were a 9mm FN pistol,and a 5.56mm KEL-TEC

firearm .The fireal'
                   m s travelled across state lines from Georgia to Florida.Additionally,the

firearm s were loaded and contained ammunition in the m agazines,whicN were m aimfactured
outside ofthe State ofFlorida.




                                              3
Case 0:20-mj-06113-LSS Document 1 Entered on FLSD Docket 03/03/2020 Page 5 of 6




                                     C O N CLU SIO N

        13.    Based on m y training and experience,and asfurt
                                                           . hersupportedbyihefactsinthis
 affidavit,1 respectfully subm it that probable cause exists that on or about February 1,2020,

PHILPOT did knowingly and unlawfully possessa firearm and amm unition asa convicted felon,

 inviolationofTitle18,United StatesCode,Section922(g).
       FUR TH E R Y O UR AFFIAN T SA YETH NA U G H T.




                                                  ,z-   ..
                                                         ,
                                                         V'.    .
                                                                's..
                                                                z  -
                                                                   za----
                                                                        y''
                                                                          -.
                                                                           gf
                                                                            M
                                           SPECïAJSM ENT SAMUEL . AND
                                           FEDEM L BUREAU OF INVESTIG TION


 Sworn to and subscribed beforem e
this ..W day ofM arch,2020.




                          ,zjq-            s-:.;)i
    RAN A S.SN O W
 UNITED STATES M AGISTM TE XJDGE




                                              4
Case 0:20-mj-06113-LSS Document 1 Entered on FLSD Docket 03/03/2020 Page 6 of 6




                            UNITED STATES bISTRICT COURT
                            SOUTIIERN DISTRICT OF FLOR IDA
                        CaseNo  .          &-& /7J -                      &
     U NITED STATES O F AM ER ICA



     CHESTON KONTR ASPHILPOT
          D efendant.
                                               /

                                    CRINHNAL COVER SH EET

          D idthism atteroriginatefrom am attèrpending in theCentralRegion ofthe United States
          Attorney'sOffcepriorto August9,20132                Yes          X     No

          Did thism atteroriginatefrom am atterpending intheNot-thern Region oftheUnited Statej
          Attorney'sOffcepriorto August8,20142                Yes           X     No


                                                       Respectfully submitted,

                                                       AIUANA FAJARDO OASHA
                                                       > 1        A
                                                   l

                                             By:
                                                       BROOKE LATTA
                                                       AssistantUnited StatesAttorney
                                                       Fla.BarNo.105315
                                                       99N ol-theast4thstreet
                                                       M iam i,FL.33132-2111
                                                       Te1:(305)961-9050
                                                       Fax:(305)536-4699
                                                       Brooke,tzatla@usdoj.gov
